United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 9, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30739
                           Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

EMANUEL WILSON

                       Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 5:03-CR-50115-1
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Emanuel Wilson appeals the sentence imposed following his

guilty plea to conspiracy to distribute crack cocaine.        He argues

(1) for the first time on appeal and pursuant to Blakely v.

Washington, 124 S. Ct. 2531 (2004), that his sentence is illegal

and (2) pursuant to Crawford v. Washington, 124 S. Ct. 1354

(2004), that the district court’s reliance on his co-defendant’s

out-of-court statement to ascertain drug quantity violated his

rights under the Confrontation Clause.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30739
                                -2-

     Wilson has not established plain error with regard to his

Blakely claim because he has not established that his sentence,

imposed under the mandatory guidelines scheme, affected his

substantial rights.   The record does not indicate that the

district court “would have reached a significantly different

result” under a sentencing scheme in which the guidelines

were advisory only.   See United States v. Mares, __F.3d__,

No. 03-31035, 2005 WL 503715, at **8-9 (5th Cir. Mar. 4, 2005).

     Wilson’s argument pursuant to Crawford that his Sixth

Amendment rights were violated at sentencing is foreclosed by

United States v. Navarro, 169 F.3d 228, 236 (5th Cir. 1999),

which held that “there is no Confrontation Clause right at

sentencing.”

     AFFIRMED.